Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10, 601,392. 
Current Application
US Patent 10,601,392
An acoustic resonator device comprising:
a substrate having a surface;
a single-crystal piezoelectric plate having front and back surfaces;
an acoustic Bragg reflector sandwiched between the surface of the substrate and the back surface of the single-crystal piezoelectric plate; and an interdigital transducer (IDT) formed on the front surface of the single-crystal piezoelectric plate, the IDT and the single-crystal piezoelectric plate configured such that a
radio frequency signal applied to the IDT excites a shear primary acoustic mode within the single-crystal piezoelectric plate,
wherein the acoustic Bragg reflector is configured to reflect the primary shear acoustic mode.
An acoustic resonator device comprising: 
a substrate having a surface; 
a single-crystal piezoelectric plate having front and back surfaces; 
an acoustic Bragg reflector sandwiched between the surface of the substrate and the back surface of the single-crystal piezoelectric plate, the acoustic Bragg reflector configured to reflect shear acoustic waves at a resonance frequency of the acoustic resonator device; and an interdigital transducer (IDT) formed on the front surface of the single-crystal piezoelectric plate, the IDT and the single-crystal piezoelectric plate configured such that a radio frequency signal applied to the IDT excites a shear primary acoustic mode within the single-crystal piezoelectric plate.

Although the claims at issue are not identical, they are not patentably distinct from each other because in the table above claim 1 of the current application is compared side by side with claim 1 of the US patent 10,601,392 where each of the limitations of claims matches verbatim except the italicized underlined claim limitation. wherein the acoustic Bragg reflector is configured to reflect the primary shear acoustic mode” whereas the US patent claims, “the acoustic Bragg reflector configured to reflect shear acoustic waves at a resonance frequency of the acoustic resonator device”. Bragg reflector in Claim 1 of the current application reflect the primary shear acoustic mode at all frequency whereas the Bragg reflector in Claim 1 of US patent only reflect the primary shear acoustic mode at a resonance frequency of the acoustic resonator device. Therefore claim 1 of the US patent anticipates the limitation of current application because shear acoustic waves at a resonance frequency of the acoustic resonator device is included in the primary shear acoustic mode.
Therefore claim 1 of the current application would have been met by claim 1 of the US patent (US 10, 601,392) under an “anticipation analysis” of obviousness double patenting.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of a co-pending application 16/896,147. 
Current Application
Co-pending application 16/896,147
An acoustic resonator device comprising:
a substrate having a surface;
a single-crystal piezoelectric plate having front and back surfaces;
an acoustic Bragg reflector sandwiched between the surface of the substrate and the back surface of the single-crystal piezoelectric plate; and an interdigital transducer (IDT) formed on the front surface of the single-crystal piezoelectric plate, the IDT and the single-crystal piezoelectric plate configured such that a
radio frequency signal applied to the IDT excites a shear primary acoustic mode within the single-crystal piezoelectric plate,
wherein the acoustic Bragg reflector is configured to reflect the primary shear acoustic mode.
An acoustic resonator device comprising:
a substrate having a surface;
a single-crystal piezoelectric plate having front and back surfaces;
an interdigital transducer (IDT) formed on the front surface of the single-crystal
piezoelectric plate, the IDT and the single-crystal piezoelectric plate configured such that a
radio frequency signal applied to the IDT excites a primary acoustic mode within the single crystal
piezoelectric plate, and
an acoustic Bragg reflector sandwiched between the surface of the substrate and the back surface of the single-crystal piezoelectric plate, the acoustic Bragg reflector configured to reflect the primary acoustic mode, wherein the acoustic Bragg reflector is comprised of alternating diamond and Si02 layers.


Therefore claim 1 of the current application would have been met by claim 1 of the co-pending application 16/896,147 under an “anticipation analysis” of obviousness double patenting.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by the Lin et al.(US 2019/0273480, effectively filed on March 2, 2018, also cited by the applicant).
Regarding claims 1-2, Lin discloses (i.e. in Fig. 10 an acoustic resonator device (Lamb wave resonator 52) and the method of developing such acoustic wave resonator device comprising:  a substrate (semiconductor substrate 19) having a surface (designated by the dotted line A-A’ in the annotated Fig 10 of Lin); a single-crystal claim 2, the single-crystal piezoelectric plate is one of lithium niobate and lithium Tantalate (§0120, lines 6-8);

    PNG
    media_image1.png
    600
    1473
    media_image1.png
    Greyscale

Fig. 10 of Lin

an acoustic Bragg reflector (The Bragg reflector 56) sandwiched between the surface of the substrate (A-A’) and the back surface (B-B’) of the single-crystal piezoelectric plate (59); an interdigital transducer (IDT) (IDT electrode 54, §0110) formed on the front surface (F-F’) of the single-crystal piezoelectric plate (59), and it is inherent in an interdigital transducer/IDT structure fabricated on a piezoelectric plate such as Lin, that the IDT, when driven by RF signal, excites an acoustic wave and particularly in Lin the IDT configured to excite a primary acoustic modes (lateral electric field that introduces shear deformation, and thus excites a shear acoustic mode (the lowest-order shear horizontal (SH0) mode, the first-order shear horizontal (SH1) mode, the second-order shear horizontal (SH2) in the piezoelectric plate, §0093) in response to a radio frequency signal applied to the IDT. 
.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by the Kadota et al.(“Wideband acoustic wave resonators composed of hetero acoustic layer structure”, Japanese Journal of Applied Physics 57, 07LD12, June 5, 2018 and cited by the applicant).
Regarding claim 1, Kadota discloses (i.e. in Fig. 1(d) an acoustic resonator device (Hetero acoustic layer (HAL) surface acoustic wave (SAW) device) and the method of developing such acoustic wave resonator device comprising:  a substrate (Glass substrate) having a surface (designated by the dotted line A-A’ in the annotated Fig 1(d) of Kadota); a single-crystal piezoelectric plate (the Lithium Niobate piezoelectric layer “LN” thus teaches claim 2 as well) having parallel front/top and back/bottom surfaces (designated by the dotted lines F-F’ & B-B’ in the annotated Fig 1(d) of Kadota);

    PNG
    media_image2.png
    176
    186
    media_image2.png
    Greyscale

Fig. 1(d) of Kadota, LN, multi-layer, glass HAL SAW device.
an acoustic reflector (three pairs of alternate layers of SiO2 and AlN; although Kadota didn’t specify these alternating layers as a Bragg reflector, inherently the plurality of layers of alternate low and high acoustic impedance are known as Bragg reflectors in the art, where as a teaching reference of this property, reference can be made to Lin as discussed above) sandwiched between the surface of the substrate (A-A’) and the back surface (B-B’) of the single-crystal piezoelectric plate (LN); an interdigital transducer (IDT) (IDT electrode designated as IDT by the examiner in the annotated Fig. 1(d) of Kadota) formed on the front surface (F-F’) of the single-crystal piezoelectric plate (LN), and it is inherent that in an interdigital transducer/IDT structure fabricated on a piezoelectric plate such as in Kadota, that the IDT, when driven by RF signal, excites an acoustic wave and particularly in Kadota the IDT configured to excite a primary acoustic mode (lateral electric field introduces shear deformation, and thus excites a shear acoustic mode (shear horizontal (SH) mode in the piezoelectric layer, p. 07LD12-1, left col., bottom 3 lines) in response to a radio frequency signal applied to the IDT.
Since the Bragg reflector is essentially form acoustic mirror below the piezoelectric layer (59, §0121, lines 15-19) the acoustic Bragg reflector is configured to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over the Kadota reference (cited by applicant) in view of Olsson et al. U.S. 9,525,398 (Olsson hereinafter and also cited by Applicants).
Regarding claims 3-4, Kadota discloses the invention as discussed above.  Kadota although discloses a single crystal Lithium Niobate plate as the piezoelectric layer (see Fig. 1(d) & §2 of Kadota) as per claim 4, Kadota is not explicit about the cut 
Olsson discloses a similar thin piezoelectric plate acoustic resonators with an IDT electrode (see e.g. col. 6, lines 38-42) formed thereon. Olsson also explicitly discloses use of Z-cut plates (see e.g. col. 2, line 54-58 thereof) and shows in Fig. 2 that one of ordinary skill in the art would have known that the electrode fingers would have been placed parallel to either of the X-axis or Y-axis, where the Z-axis in Fig. 2 would be replaced with the X-axis for Z-cut (i.e. Z-axis normal to the plate surfaces).
Therefore, it would have been obvious to one of ordinary skill in the art the time of filing of the invention to have modified the Kadota acoustic resonator device (Figs. 3, 5 and 6a), (i.e. since Kadota is silent as to the X-axis and Y-axis directions, the IDT fingers would necessarily be parallel to the X-axis), such that the IDT electrode fingers would be parallel to the X-axis of the piezoelectric plate, because such an obvious modification would have been the mere substitution of art recognized alternatives, based on the desired modes or coupling coefficients of each individual intended use and therefore would read on claims 3 & 4.
Claims 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Lin in view of Dubus et al. (Solidly Mounted Resonator (SMR) FEM-BEM Simulation”, 2006 IEEE Ultrasonics Symposium, IEEE, pp. 1474-1477).
Regarding claims 6-8, Lin teaches the invention as recited in claim 1, Lin also teaches a Bragg reflector with total six alternate layers (i.e. at least four layers and not more than seven layers as required for claim 8) of low acoustic impedance and high acoustic impedance (Fig. 10) such as SiO2 layers and tungsten (W) layers.

Dubus teaches, in a similar field of endeavor, a Solidly Mounted Acoustic resonator an alternate layers of by a tungsten (W)/silicon oxide (SiO2) or silicon nitride (SiN)/silicon oxycarbide (SiOC) Bragg reflector. Where in the latter case both reflecting layers are made of dielectric materials (§III of Dubus). 
Therefore, it would have been obvious to one of ordinary skill in the art the time of filing of the invention to have replace the tungsten (W)/silicon oxide(SiO2) layers in the Bragg reflector of Lin with the (SiN)/silicon oxycarbide (SiOC) Bragg reflector following the teaching of Dubus as merely substitution of art recognized alternatives and would be obvious in view of Lin’s recognition of using alternative reflecting layers and Dubus teaching of alternative to the tungsten (W)/silicon oxide(SiO2) Bragg reflector with higher coupling coefficients. With such replacement the resultant acoustic resonator will read on claims 6-8 with an obvious benefit of higher coupling coefficients than Tungsten/SiO2 Bragg reflectors.
Allowable Subject Matter
Claims 5, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is allowable since none of the closest prior arts of record (i.e. Lin or Kadota) teach the acoustic Bragg reflector is configured to reflect shear acoustic waves at a resonance frequency of the acoustic resonator device.

Claims 12-29 are allowed over the prior arts of record Lin or Kadota.
Claim 12 is allowed since none of the closest prior arts (i.e. Lin or Kadota) teaches a first dielectric of a first thickness deposited over the IDT of the shunt resonator; and a second dielectric layer having a second thickness deposited over the IDT of the series resonator. 
Claims 28 and 29 are allowable because the prior art of record Lin doesn’t teach the method steps (§0178) that are followed in fabricating an acoustic resonator device as claimed. Kadota although teaches the method steps in Fig. 7 as required per claim 27, however, doesn’t explicitly mention about the second surface of the piezoelectric layer is attached to a sacrificial substrate and that sacrificial substrate is removed to form an interdigital transducer (IDT) on the second surface of the single-crystal piezoelectric plate (§3 of Kadota). Takahashi in a similar method steps also described the fabrication of an acoustic resonator device, however a sacrificial substrate in Takahashi is on the surface of a piezo electric layer which is bonded to the main substrate with Bragg reflectors sandwiched in between (Takahashi: col. 3, lines 38-48) contrary to the surface where the IDT structures are fabricated as required by the claims (lines 8-11 of claim 28 & 29 of the invention). 
Conclusion
                                                                                                                                                      

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2842